Exhibit 99.1 Acadia Realty Trust Reports Fourth Quarter and Full Year 2009 Operating Results NEW YORK(BUSINESS WIRE)February 9, 2010Acadia Realty Trust (NYSE:AKR), today reported operating results for the quarter and year ended December 31, 2009. All per share amounts are on a fully diluted basis. The information presented below for 2008 has been adjusted as described in footnote 5 to the Financial Highlights tables. Fourth Quarter and Full Year 2009 Highlights Earnings – fourth quarter and full year FFO of $0.25 and $1.28, EPS of $0.12 and $0.75 · Funds from operations (“FFO”) per share of $0.25 for the fourth quarter 2009 compared to $0.09 for fourth quarter 2008 and $1.28 for the year ended December 31, 2009 compared to $1.09 for the year ended December 31, 2008 · Earnings (loss) per share (“EPS”) from continuing operations for fourth quarter 2009 of $0.12 compared to $(0.15) for fourth quarter 2008 and $0.75 for the year ended December 31, 2009 compared to $0.50 for the year ended December 31, 2008 Balance Sheet – Strong Liquidity and Limited Exposure to Maturities · No significant core portfolio debt maturities before December 2011 (including extension options) when $50 million balance of convertible notes are due · Cash on hand and availability under current facilities of approximately $130 million at year-end · Fixed-charge coverage ratio of 3.2 to 1 for the year and 2.8 to 1 for the quarter ended December 31, 2009 · Core portfolio debt yield of 13% and 17% on debt net of cash on hand · Raised approximately $65 million of net proceeds from public equity offering during 2009 · To date purchased $65 million of face value of the Company’s outstanding convertible debt Core Portfolio – Net Operating Income consistent with the upper end of 2009 forecast · Same store net operating income decreased 2.6% for the year and 3.6% for the quarter ended December 31, 2009 compared to the same periods in 2008 · Year-end 2009 occupancy at 92.6% versus 92.5% at September 30, 2009 · During the fourth quarter, sold non-core property, located in Northeast Pennsylvania, at a 7.4% capitalization rate Opportunity Funds – Leasing and Financing Progress · Received $3.0 million in distributions from RCP Venture investments during the fourth quarter · Leased an additional 33,000 square feet at the Canarsie Plaza (Brooklyn) project, construction financing obtained · Executed 36,000 square foot lease with Bed, Bath and Beyond to re-tenant the former Linens ‘n Things space at Cortlandt Towne Center Fourth Quarter and Full Year 2009 Operating Results For the quarter ended December 31, 2009, FFO was $10.0 million, compared to $3.2 million for the quarter ended December 31, 2008. For the year ended December 31, 2009, FFO was $49.6 million compared to $38.0 million for the year ended December 31, Earnings (losses) for the quarters and years ended December 31, 2009 and 2008 were as follows: Quarter ended December 31, Year ended December 31, 2009 2008 Variance 2009 2008 Variance FFO per share $ 0.25 $ 0.09 $ 0.16 $ 1.28 $ 1.09 $ 0.19 EPS from continuing operations $ 0.12 $ (0.15 ) $ 0.27 $ 0.75 $ 0.50 $ 0.25 EPS $ 0.16 $ (0.15 ) $ 0.31 $ 0.82 $ 0.73 $ 0.09 For the fourth quarter 2009 compared with the fourth quarter 2008, the primary factors which contributed to the increase in EPS from continuing operations were charges of $0.13 in 2008 related to a mezzanine loan and $0.08 associated with the bankruptcy of Circuit City in 2008. In addition to the above items, for the full year 2009 compared with the full year 2008, the primary factors which contributed to the increase in EPS from continuing operations were $0.17 of additional interest income from the full year effect of 2008 mezzanine financing and preferred equity investments, and $0.16 of gain on the purchase of the Company’s outstanding convertible debt.
